Citation Nr: 1632915	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-25 566	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to September 16, 2013, a rating in excess of 40 percent from September 16, 2013 to May 9, 2016, and a rating in excess of 50 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1951 to August 1955 and from October 1955 to August 1956.  His decorations include the Korean Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This matter was previously remanded in September 2014.


FINDING OF FACT

In June 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of higher initial ratings for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In a letter received by VA on June 28, 2016, the Veteran withdrew his appeal in connection with claims of entitlement to higher initial ratings for bilateral hearing loss and tinnitus.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal with regard to the claims of entitlement to higher initial ratings for bilateral hearing loss and tinnitus is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


